Third District Court of Appeal
                               State of Florida

                          Opinion filed June 9, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                                No. 3D21-40
                 Lower Tribunal Nos. 14-1272SP & 19-143AP
                            ________________


    Gables Insurance Recovery, Inc., a/a/o Maria Fonseca Lopez,
                           Appellant,

                                     vs.

                 United Automobile Insurance Company,
                              Appellee.


    An Appeal from the County Court for Miami-Dade County, Diana
Gonzalez-Whyte, Judge.

     Billbrough & Marks, P.A., and G. Bart Billbrough, for appellant.

     Michael J. Neimand, for appellee.


Before EMAS, C.J., and LOGUE and SCALES, JJ.

     PER CURIAM.

     Affirmed.